 PARAGON PATTERN & MFG
. CO. 342 NLRB No. 17 
167
Paragon Pattern 
& Manufacturing Co., Inc. 
and Wil-
liam Russell.  
Case 7ŒCAŒ46022 
June 25, 2004 
DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 On December 9, 2003, Administrative Law Judge 
Keltner W. Locke issued th
e attached Bench Decision 
and Certification.  The Gene
ral Counsel filed exceptions 
and a supporting brief.
1 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions and 
to adopt the recommended Order as modified below. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, Paragon 
Pattern & Mfg. Co., Inc., Grand Rapids, Michigan, its 
officers, agents, successors, and assigns shall take the 

action set forth in the Order as modified. 
1.  Substitute the following for paragraphs 2(a) and (b). 
ﬁ(a) Within 14 days after service by the Region, post at 
its plant in Muskegon, Michig
an, copies of the attached 
notice marked ﬁAppendix B.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 7, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

                                                          
 1 In light of our disposition of th
is matter, we find it unnecessary to 
rule on the Respondent™s motion for leav
e to file an answering brief out 
of time. 
2 The General Counsel has excepted to some of the judge™s credibil-
ity findings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility re
solutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
There are no exceptions to the judge
™s finding that the Respondent 
violated Sec. 8(a)(1) by threatening 
employees with reprisals or loss of 
employment because they opposed cont
ract concessions sought by the 
Respondent in collective bargaining with the Union. 
to all current employees and former employees employed 
by the Respondent at any time since November 22, 2002. 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.ﬂ 
IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found. 
 A. Bradley Howell, Esq., 
for the General Counsel. 
Robert A. Dubault, Esq. (War
ner, Norcross & Judd, L.L.P.),
 of 
Muskegon, Michigan, for the Respondent.
 Mr. William Russell, 
for the Charging Party. 
 BENCH DECISION AND CERTIFICATION   
STATEMENT OF THE 
CASE KELTNER 
W. LOCKE, Administrative Law Judge.  I heard this 
case on November 4 and 5, 2003, in Grand Rapids, Michigan. 
After the parties rested, I heard oral argument, and on Novem-
ber 7, 2003, issued a bench decision pursuant to Section 
102.35(a)(10) of the Board™s Rules and Regulations, setting 
forth findings of fact and conclusions of law.  In accordance 
with Section 102.45 of the Rule
s and Regulations, I certify the 
accuracy of, and attach as ﬁAppendix A,ﬂ the portion of the 
transcript containing this decision.
1  The conclusions of law, 
remedy, order, and notic
e are set forth below. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act, including posting the notice to em-
ployees attached hereto as Appe
ndix B.  These actions include 
posting of the notice attached as Appendix A to this Certifica-
tion of Bench Decision. 
CONCLUSIONS OF 
LAW 1. The Respondent, Paragon Pa
ttern & Manufacturing Co., 
Inc., Muskegon, Michigan, is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
2. At all times material to th
is case, the Union, Local Lodge 
PM 2848, International Associa
tion of Machinists and Aero-
space Workers, AFLŒCIO, has been a labor organization within 
the meaning of Section 2(5) of 
the Act, and the exclusive bar-
gaining representative of the fo
llowing appropriate unit of Re-
spondent™s employees:  All jour
neymen pattern makers and 
their apprentices employed by Respondent, excluding sole pro-
prietors, bona fide partners, an
d managers in a supervisory 
                                                          
 1 The bench decision appears in uncorrected form at pages 472 
through 489 of the transcript (also designated p. 5 to 22 of the transcript 

for November 7, 2003). [Omitted from
 publication.] The final version, 
after correction of oral and transcriptional errors, is attached as App. A 
to this Certification.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 168 
capacity, and all other employ
ees.  The Union and Respondent 
are parties to a collective-bargaining agreement pertaining to 
these employees, which is effective by its terms from June 1, 
1999, through May 31, 2004. 
3. On or about November 
22, 2002, Respondent violated 
Section 8(a)(1) of the Act by threatening employees with repri-
sals and loss of employment be
cause they opposed ratification 
of concessions negotiated by
 Respondent and the Union. 
4. The unfair labor practices de
scribed in paragraph 3, above, 
are unfair labor practices affecting commerce within the mean-
ing of Section 2(6) and (7) of the Act. 
5. Respondent did not violate the Act in any other manner al-
leged in the complaint. 
On the findings of fact and conclusions of law and on the en-
tire record in this case, I issue the following recommended
2. ORDER The Respondent, Paragon Pattern
 & Manufacturing. Co., 
Inc., Muskegon, Michigan, its officers, agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Threatening employees with 
reprisals or loss of employ-
ment because they opposed concessions sought by Respondent 
in collective bargaining with the Union. 
(b) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Post at its plant in Muskegon, Michigan, and at all other 
places where notices customarily are posted, copies of the at-
tached notice marked ﬁAppendix B.ﬂ
3   Copies of the notice, on 
forms provided by the Regional Director for Region 7, after 
being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees customarily are 
posted.  Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. 
(b) Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondent has taken 
to comply. 
APPENDIX A 
 This decision is issued pursuant to Section 102.35(a)(10) and 
Section 102.45 of the Board™s Rules and Regulations.  I find 
that Respondent™s statement to 
an employee viol
ated Section 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 8(a)(1) of the Act, but did not lay off employees in violation of 
Sections 8(a)(3) and (1) of the Act, as alleged. 
Procedural History 
This case began on March 18, 2003, when the Charging 
Party, William Russell, an individual, filed his initial charge in 
this proceeding.  This charge alleged that Respondent, Paragon 
Pattern and Manufacturing Co., Inc., ﬁcontrolled the outcome 
of a contract voteﬂ in violation of
 Section 8(a)(1) and (3) of the 
National Labor Relati
ons Act (the Act). 
On May 23, 2003, the Charging Party amended the charge.  
The amended charge alleged that on or about November 20, 
2003, Respondent ﬁlaid off Will
iam Russell and other employ-
ees to prevent them from voting in
 a contract ratification vote.ﬂ 
On June 27, 2003, after investigation of the charge, the Re-
gional Director for Region 7 of
 the National Labor Relations 
Board issued a complaint and notice of hearing, which I will 
call the ﬁcomplaint.ﬂ  In issuing this complaint, the Regional 
Director acted on behalf of the General Counsel of the Board, 
whom I will refer to as the ﬁG
eneral Counselﬂ or as the ﬁgov-
ernment.ﬂ   
Respondent filed a timely answer to the complaint. 
On November 4, 2003, hearing opened before me in Grand 
Rapids, Michigan.  At the beginning of the hearing, the General 
Counsel amended paragraphs 
9 and 10 of the complaint. 
In the original complaint paragraph 9, the government al-
leged that about November 22,
 2002, Respondent laid off em-
ployees James Visger, Bill Favel, Greg Van Hassell, and Wil-
liam Straley.  The amendment deleted the names James Visger 
and Greg Van Hassell. 
The original complaint paragraph 10, alleged that about No-
vember 25, 2003, Respondent laid
 off employees Richard Fair-
child, James DeRuiter, and the Charging Party.  The amend-
ment deleted the name James DeRuiter. 
The parties presented evidence on November 4 and 5, 2003, 
and gave oral argument on Nove
mber 6, 2003.  Today, Novem-
ber 7, 2003, I am issui
ng this bench decision. 
Admitted Allegations 
Based on the admissions in Respondent™s answer, I find that 
the General Counsel has proven the allegations raised in com-
plaint paragraphs 1, 2, 3, 4, 5,
 6, 7, 9, and 10.  More specifi-
cally, I find that the Charging Party filed and served the charge 
and amended charge as alleged. 
Additionally, I find that at al
l material time
s, Respondent 
was a corporation with an office and place of business in Mus-
kegon Heights, Michigan, and th
at it was engaged in the manu-
facture of plastic, wood, and metal 
patterns.  Further, I find that 
at all material time
s, Respondent has been an employer en-
gaged in commerce within the m
eaning of Sections 2(2), (6), 
and (7) of the Act, and that it meets both the Board™s statutory 
and discretionary jurisdictional st
andards.  Also, I find that at 
all material times, Respondent™s
 president, Lawrence Dorato, 
and its plant superintendent, Jack Cunningham, have been Re-
spondent™s supervisors and agents
 within the meaning of Sec-
tions 2(11) and 2(13) of the Act, respectively. 
Additionally, I find that at a
ll material times, Local Lodge 
PM 2848, International Associa
tion of Machinists and Aero-
space Workers, AFLŒCIO, which I will call the ﬁUnion,ﬂ has 
 PARAGON PATTERN & MFG
. CO. 169
been a labor organization within 
the meaning of Section 2(5) of 
the Act. 
Respondent has admitted, and I find, that on about Novem-
ber 22, 2002, it laid off employ
ees Bill Favel and William 
Straley, and that on about Nove
mber 25, 2002, it laid off em-
ployees Richard Fairchild and William Russell.  However, 
Respondent denies that it did so for the unlawful reasons al-
leged in complaint paragraphs 11, 12, and 13. 
Background Respondent produces patterns for 
automobile makers such as 
General Motors.  In recent years, Respondent and other pattern 
makers in the United States have faced increasing competition 
from similar companies in other countries. 
Moreover, some automobile ma
nufacturers have adopted an 
online ﬁreverse auctionﬂ procedure which encourages pattern 
makers to underbid one another.  Both Respondent and a local 
competitor have experienced severe financial problems.  The 
record in this case provides 
a textbook example of management 
and union leaders working together to deal with these adverse 
economic conditions and thereby prevent the closing of the 
factory and the consequent loss of jobs. 
The Union represents Respondent
™s journeyman and appren-
tice pattern makers.  In 1999, 
Respondent and the Union en-
tered into a 4-year collective-bargaining agreement which ex-
pires on May 31, 2004.  About halfway through the contract 
term, Respondent asked the Union to reopen the contract and 
grant concessions. The record indicates that the 
Union did grant concessions in 
about January 2002, but that thes
e initial concessions were not 
sufficient to keep Respondent from operating at a loss.  There-
fore, Respondent went back to the Union to request further 
concessions. On April 16, 2002, the local Union™s directing business rep-
resentative, Jon B. Winterhalter
, sent Respondent™s president a 
letter asking for detailed fina
ncial records.  Respondent pro-
vided these records, which Winterha
lter sent to a team of finan-
cial analysts working for the International Union.  After the 
analysts confirmed that Responde
nt was in serious financial 
distress, and might go out of bu
siness absent relief, Winterhal-
ter sent Respondent another lett
er expressing the Union™s will-
ingness to discuss cont
ract modifications. Respondent and the Union engaged in negotiations, but the 
resulting concessions would not take effect until ratified by 
employee vote.  On three sepa
rate occasions, employees re-
jected the proposed concessions.  After the first two votes, Re-
spondent and the Union negotiated 
further to make the conces-
sions more palatable to the em
ployees.  The third vote took 
place on November 21, 2002. 
As customary, an employee meeting took place before the 
third vote.  Respondent™s presiden
t, Lawrence Dorato, spoke to 
the employees and answered questions.  Then, Dorato and other 
supervisors left, leaving the em
ployees with their union repre-
sentatives. 
In each of the three elections, the Union reported the out-
come of the vote to management but did not disclose the mar-
gin.  Additionally, the Union did not inform Respondent how 
any particular employee voted.  
Indeed, the Union did not have 
that information because the employees voted by secret ballot. 
Immediately after the employees rejected concessions for the 
third time, neither the Respondent
 nor the Union sought to en-
gage in more negotiating.  Base
d on the credited testimony, I 
conclude that Respondent™s ow
ners, including President Do-
rato, believed that the comp
any would have to close. 
The record does not indicate th
at Respondent™s board of di-
rectors resolved to shut down the plant or close the business, 
and the General Counsel argues 
that Respondent had not made 
a firm decision to do so.  The Ge
neral Counsel notes, for exam-
ple, that in its correspondenc
e, Respondent stopped short of 
announcing a plant closing and simp
ly alluded to that possibil-
ity. 
However, Respondent had not 
completed all the work it had 
contracted to perform, and Re
spondent™s manage
ment did not 
wish to alarm customers by announcing the plant closing im-
mediately.  Therefore, I do not
 believe that Respondent™s fail-
ure to make a clear and unequivo
cal statement a
bout plant clos-
ing establishes any lack of certainty. 
In this regard, I place considerable weight on the testimony 
of Union Representative Jon Winterhalter.  According to Win-
terhalter, Union analysts who 
examined Respondent™s financial 
documents informed him very clearly that this was ﬁdefinitely a 
caseﬂ in which the company would go out of business in the 
absence of concessions. 
Based on his demeanor as a witn
ess, I have confidence in 
Winterhalter™s testimony, whic
h I credit.  Moreover, the Un-
ion™s willingness to reopen a collective-bargaining agreement 
midŒterm and negotiate conce
ssions provides convincing evi-
dence that the Union took the opinion of its analysts very seri-
ously.  Union officials obviou
sly would require convincing 
proof of financial distress before
 taking such a drastic step.  
They clearly believed that Respondent™s business was mori-
bund, and the record provides little basis to question this con-
clusion. Therefore, I conclude that af
ter Respondent™s employees re-
jected the proposed concessions for the third time, Respon-
dent™s management, including Pr
esident Dorato, believed that 
Respondent would be closing the 
plant.  As a first step, man-
agement decided to discontinue the third shift. 
The Alleged
 Unfair Labor Practices 
As Respondent has admitted, it 
laid off certain employees on 
Friday, November 22, 2002Šthe day after the employees voted 
for the third time to reject the concessionsŠand it laid off some 
more employees on Monday, November 25, 2002.  The gov-
ernment alleges that some, but not 
all, of these layoffs violated 
Section 8(a)(1) and (3) of the 
Act.  Complaint paragraphs 9 
through 13 raise these allegations. 
The government also alleges th
at Respondent, by its Presi-
dent Dorato, violated Section 
8(a)(1) on about November 22, 
2002, by threatening employees w
ith reprisals because of their 
opposition to contract concessions and threatening employees 
who failed to support the contr
act concessions with loss of 
employment.  Complaint paragraph 8 raises this allegation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 170 
Complaint
 Paragraph 8 
As already stated, after employees voted for the third time to 
reject the proposed concessions, 
management decided to elimi-
nate the third shift.  The government does not allege that Re-
spondent made this decision for any unlawful reason, and I 
conclude that Respondent did so for lawful economic reasons.  
On November 22, 2002, one of th
e third shift employees, Bill 
Favel, talked with Respondent™s President Dorato about the 
layoff. 
According to Favel, at 7:30 a.m.
, when the third shift ended, 
he learned about his layoff and asked Dorato if he needed to 
stick around that weekend.  Fave
l lived some distance from the 
plant and, as I understand his question, he wanted to know 
whether he might need to drive back to vote again on a conces-
sions package.  However, at th
at point, neither the Respondent 
nor the Union contemplated eith
er more bargaining about con-
cessions or further votes. 
Favel testified that Dorato answered his question by saying 
ﬁI had decided my fate, my future was set, myself and the guys 
that didn™t want to help were out of here.ﬂ 
Based on my observations of th
e witnesses, I conclude that 
Dorato is a more credible witness than Favel and resolve con-
flicts in their testimony by crediting Dorato.  However, Do-
rato™s testimony generally corroborates Favel™s on this point. 
On direct examination, Dorato testified, in part, ﬁI was upset, 
probably said some things I shoul
dn™t have said out of context, 
but the context was ‚you guys,™ meaning ‚you guys that voted 
this thing down,™ that it™s, it™s too bad.ﬂ 
In response to my question, Do
rato did not deny telling Favel 
that ﬁyou and the guys who don™t want to help are out of here.ﬂ  
However, he explained what he meant by that statement:  ﬁI 
said [it] in the context that you, meaning the people that didn™t 
vote for it, are, we™re all out of 
here, meaning that we™re out of 
here.ﬂ In determining whether a supervisor™s statement to an em-
ployee constitutes an unlawful threat, the Board applies an 

objective standard, focusing on 
what an employee reasonably 
would understand the words to mean.  Therefore, I must judge 
Dorato™s words not by what he
 intended to communicate but by 
the message the words reasonably would convey. 
As Dorato acknowledged, when he referred to the ﬁguys who 
didn™t want to help,ﬂ he meant the employees who voted 
against the proposed concessions
.  The words reasonably would 
be understood in this way. 
When Dorato said that the ﬁguys who didn™t want to helpﬂ 
would be ﬁout of here,ﬂ an 
employee reasona
bly would under-stand the message to be that those who voted against the con-
cessions would be laid off.  Be
cause Section 7 of the Act pro-
tects an employee™s right to vot
e against concessions, Dorato™s words reasonably communicate that
 Respondent would retaliate 
against employees for engaging in protected activity.  There-
fore, I recommend that the Board find that this statement vio-
lates Section 8(a)(1) of the Act. 
Complaint
 Paragraphs
 9 and 10 Respondent has admitted that on November 22 and 25, 2002, 
it laid off the employees named as discriminatees in complaint 
paragraphs 9 and 10.  However, it 
denies that it laid off these 
employees for the unlawful reasons alleged later in the com-
plaint. In evaluating these allegations
, I will use the framework es-
tablished by the Board in 
Wright Line
, 251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982).  Under Wright Line, the General Counsel must establish 
four elements by a preponderance of the evidence.  First, the 
government must show the existe
nce of activity 
protected by 
the Act.  Second, the government must prove that Respondent 
was aware that the employees had engaged in such activity.  
Third, the General Counsel must show that the alleged dis-
criminatees suffered an adverse 
employment action.  Fourth, 
the government must establish 
a link, or nexus, between the 
employees™ protected activity 
and the adverse employment 
action. In effect, proving these four elements creates a presumption 
that the adverse employment acti
on violated the Act.  To rebut 
such a presumption, the respond
ent bears the burden of show-
ing that the same action would 
have taken place even in the 
absence of the protected conduct.  
Wright Line
, 251 NLRB 1083, at 1089.  See also 
Manno Electric, Inc.
, 321 NLRB 278, 
280 at fn. 12 (1996). 
The General Counsel clearly has 
established that the four al-
leged discriminatees engaged in 
the protected activity of speak-
ing against the concessions wh
ich Respondent™s management 
considered necessary to survival of the company.  Therefore, I 
find that the evidence satisfies the first 
Wright Line
 element. 
The record also establishes th
at Respondent was aware that 
the alleged discriminatees oppose
d the concessions.  In some 
instances, these employees voiced their opposition at meetings 
attended by management, notably
 Respondent™s President Do-
rato. Employee Richard Fairchild credibly testified that he spoke 
against the concessions to othe
r employees in the lunchroom. 
Additionally, Fairchild testified 
without contradiction that one 
of the owners, Pete Price, had 
asked him what he thought about 
the proposed concessions and that Fairchild had replied that he 
didn™t think the company would get the concessions.  Fairchild 
also told Price that the employees ﬁdidn™t have a lot of faithﬂ in 
Respondent™s president Dorato 
and that Fairchild didn™t see 
how the employees would agree 
to any concessions, consider-
ing the company™s present management. 
Fairchild quoted Price as replyi
ng that if Fairchild had any 
more concerns about the company,
 that Price wanted Fairchild 
to talk to Price ﬁand him only.ﬂ   Price did not testify.  Based on 
Fairchild™s uncontradicted test
imony, I conclude that Respon-
dent was aware that he had expressed opposition to the conces-
sions in discussions with other employees. 
Employee Willia
m Favel also testified that he spoke with 
owner Pete Price about the co
ncessions.  However, Favel™s 
testimony was not very specific. 
 Nonetheless, I conclude that 
Respondent was aware that Favel opposed the concessions. 
Employee William Straley spoke out at meetings attended by 
management officials.  He a
dvocated the adoption of an em-
ployee stock ownership plan, or ESOP, as an alternative to 
concessions.  Therefore, I find 
that management was aware of 
Straley™s opposition to the concessions. 
 PARAGON PATTERN & MFG
. CO. 171
Additionally, I find that the Ch
arging Party, William Russell, 
expressed his opposition to the concessions in a way conspicu-
ous enough to come to the atte
ntion of management.  There-
fore, I conclude that the governm
ent has established the second 
Wright Line element for all four of the alleged discriminatees. 
Clearly, a layoff is an adverse employment action.  There-
fore, I find that the General Counsel has established the third 
Wright Line element. 
Finally, the government must 
show a nexus between the em-
ployees™ protected activities and the adverse employment ac-
tion.  In looking for such a conn
ection, I will consider first the 
8(a)(1) violation. 
It is well established that a statement which violates Section 
8(a)(1) also constitutes evidence of unlawful motive.  However, 
when considering such a statement as evidence of motive, I 
must take into account not only
 what the statement reasonably 
would communicate under an objec
tive standardŠthe test for 
an 8(a)(1) violationŠbut also what the speaker actually meant. 
For example, an employer can violate Section 8(a)(1) by 
conveying the message that empl
oyees™ protected activity re-
sulted in particular harm even if that is not the case.  To take an 
extreme hypothetical example, an employer arguably could 
violate Section 8(a)(1) by claiming that some event outside its 
control, such as a tornado destroying a plant, had occurred be-
cause employees had engaged in
 union or other protected ac-
tivities.  If such a statement r
easonably and plausibly would be 
understood to link the protected 
activity with the subsequent 
harm, it would violate Section 8(a)(1) even if untrue.  But al-
though such a statement still w
ould be evidence of hostility 
towards employees engaged in pr
otected activity, it would not 
mandate a conclusion that an empl
oyer had unlawfully laid off 
workers in retaliation for their protected activities.  In other 
words, the statement alone w
ould not overcome persuasive 
evidence that a force beyond the 
employer™s control had been 
responsible for the layoffs. 
The credited evidence establishes, and I find, that when Do-
rato made the violative statement, he believed that the plant was 
going to close because the employees had voted down the con-
cessions.  The employees who opposed the concessions would 
be affected by the closing, 
but so would the employees who 
favored them. 
When he made the violative st
atement, Dorato was upset and 
bitter.  I conclude that he intended to say, in effect, ﬁNow look 
what you™ve done!ﬂ  He believed that the employees who op-
posed the concessions would suffe
r from their action, as would 
the employees who had favored them. 
In my view, Dorato™s intemperate statement falls short of es-
tablishing that management se
lected the employees for the 
initial layoff based on whether or not they had opposed the 
concessions.  Nonetheless, to establish the fourth element of the 
Wright Line
 test, the government must 
only establish some kind 
of link, not a proximate cause.  
I conclude that Dorato™s state-
ment is sufficient to establish such a nexus. 
Therefore, the General Counsel has carried the burden of 
proving the four 
Wright Line
 elements.  The burden thus shifts 
to Respondent to demonstrate that it would have laid off the 
employees in any event. 
The General Counsel notes that
 when Respondent laid off 
the alleged discriminatees, it gave them layoff slips which did 
not have a ﬁreturn to workﬂ da
te.  Under established Union 
rules, a laid off employee c
ould not vote on the concessions 
unless the employee™s layoff slip
 had a return-to-work date. 
However, I do not agree with the General Counsel™s argu-
ment that the absence of a re
turnŒtoŒwork date demonstrates 
that Respondent was trying to prevent the laid off employees 
from voting against the concessions.  At the time the employees 
received these layoff slips, they had already taken part in 3 
votes on the concessions and ne
ither Respondent nor the Union 
contemplated any further vote. 
Only later did the Union propose a compromise which led to 
a fourth vote, at which a majority of the employees did agree to 
the concessions, thus keeping th
e Respondent™s business viable, 
at least for a while.  However, 
at the time Respondent gave out 
the layoff slips on November 
22 and 25, 2002, management did 
not know there would be another vote.  To the contrary, I find 
that management did not believe there would be another vote, 
and that was the reason for Dorato™s despair and bitterness. 
The General Counsel also elicited testimony to show that at 
least some of the alleged discriminatees were excellent em-
ployees and had not been laid off often in the past.  The gov-
ernment argues that these employ
ees would not have been laid 
off except for their protected activities. 
However, Respondent began by laying off the entire third 
shift.  Moreover, as the government concedes, Respondent not 
only laid off the alleged discrimi
natees but also laid off other 
employees at the same time. 
The General Counsel asserts 
that under established Board 
precedent, the fact that a Respondent lays off individuals who 
did not engage in protected ac
tivity along with those who did 
does not establish that Respondent 
did not discriminate.  That is certainly true.  In many such cases, where an employer lays off 
employees who did not engage 
in protected activity as a 
ﬁsmoke screenﬂ to cover up its discrimination against employ-

ees who did, the government will 
seek reinstatem
ent of all the 
injured employees.  That is not the case here. 
The entire record, including the persuasive testimony of Un-
ion Representative Winterhalter
, establishes that Respondent 
was in financial extremis.  Moreover, it is clear that when Re-
spondent laid off employees 
on November 22 and 25, 2002, 
management believed these to be
 only the first of the layoffs 
which would take place 
in closing the plant. 
Respondent articulated persuasi
ve reasons for the selection 
of the employees laid off on those dates.  Elimination of the 
third shift was certainly a logical way to go about shutting 
down the operation a shift at a time. 
Moreover, Dorato credibly te
stified that management se-
lected two of the alleged discriminatesŠRussell and Fairchild 
Šfor layoff because they had worked long enough to retire.  In 
Dorato™s experience, employees who became eligible to retire 
often did so with little notice to the company. 
Dorato, who was a credible witness, thus articulated a busi-
ness reason for selecting these employees for layoff that was 
unrelated to their protected activities.  Whether or not this rea-
son implicates Title VII of the Civil Rights Act of 1964 is not 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 172 
before me.  In any event, the reason does not transgress the 
National Labor Re
lations Act. 
Finding that Respondent selected
 the employees for layoff 
for the reasons given by Dorato, 
I conclude that Respondent has 
carried its burden of showing that it would have laid off the 
four alleged discriminatees in 
any event, regardless of their 
protected activity.  Therefore, I recommend that the Board dis-
miss the 8(a)(3) allegations. 
When the transcript of this 
proceeding has been prepared, I 
will issue a certification which attaches as an appendix the 
portion of the transcript reporting this bench decision. This 
certification also will include provisions relating to the Find-
ings of Fact, Conclusions of La
w, Remedy, Order, and Notice.  
When that certification is serv
ed upon the parties, the time pe-
riod for filing an appeal will begin to run. 
Throughout this proceeding, Counsel demonstrated a high 
level of professionalism and civility which I truly appreciate.  
The hearing is closed.  
 APPENDIX B 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice
.  FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT
 interfere with, restrain, or coerce our employ-
ees in the exercise of these rights, guaranteed to them by Sec-
tion 7 of the National Labor Relations Act. 
WE WILL NOT
 threaten employees with
 loss of employment or 
other reprisals because they opposed concessions we sought in 
collective bargaining with the Union. 
WE WILL NOT
, in any like or relate
d manner interfere with, 
restrain, or coerce our employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
PARAGON PATTERN 
& MANUFACTURING 
CO., INC.  